Filed 3/30/20
                            CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                 STATE OF CALIFORNIA


THE PEOPLE,                                        D076200

        Plaintiff and Respondent,                  (Super. Ct. Nos.
                                                    FSB17002568, FSB17002569)
        v.
                                                  ORDER DENYING REHEARING
IAN ALEXANDER HENDERSON et al.,                   AND MODIFYING OPINION

        Defendants and Appellants.                [NO CHANGE IN JUDGMENT]



THE COURT:

        The petition for rehearing is denied.

        It is ordered that the opinion filed herein on March 13, 2020, be modified as

follows:

        On page 24, the name "Hernandez" is removed from the second full paragraph and

replaced with the name "Henderson" so that the paragraph now reads:

               Because we are vacating Henderson's sentence and remanding for further
        sentencing proceedings, we need not decide whether the trial court abused or was
        within its broad discretion in imposing a concurrent prison term on count 2.
        (People v. Clancey (2013) 56 Cal. 4th 562, 579 [court has broad discretion to
        decide whether to run prison terms on multiple offenses concurrently or
        consecutively].) On remand, the trial court must resentence Henderson after
        deciding whether to exercise its discretion to strike his five-year prior serious
        felony enhancement (see part VI, post). If the court elects consecutive sentences it
        must state reasons for its decision. (People v. Sperling (2017) 12 Cal. App. 5th
1094, 1103 ["A trial court is required to state its reasons for imposing consecutive
      sentences"]; see Cal. Rules of Court, rule 4.406(b)(5).) And while "[o]nly one
      criterion or factor in aggravation is necessary to support a consecutive sentence"
      (People v. Davis (1995) 10 Cal. 4th 463, 552; see People v. King (2010) 183
Cal. App. 4th 1281, 1323), the trial court is precluded from using the same facts to
      impose a consecutive sentence and otherwise enhance Henderson's prison
      sentence. (See Cal. Rules of Court, rule 4.425(b)(1).)

      On page 36, the name "Hernandez" is removed from the disposition and replaced

with the name "Henderson" so that the disposition now reads:

             "The sentences of Henderson and Marks are vacated and the matters
      remanded with directions that the trial court resentence both defendants and in
      doing so determine (1) whether to impose a consecutive or concurrent sentence for
      Henderson's count 2 conviction; and (2) whether to strike Henderson's and Marks's
      five-year enhancement under Penal Code sections 667, subdivision (a)(1) and
      1385. In all other respects the
      judgments are affirmed."

      There is no change in the judgment.




                                                                     BENKE, Acting P. J.

Copies to: All parties




                                            2